Case 1:19-cv-01947-RJD-PK Document 2 Filed 04/04/19 Page 1 of 6 PageID #: 31




                                                           19cv1947




                                             Douglas C. Palmer


   4/4/2019                                   /s/Priscilla Bowens
Case 1:19-cv-01947-RJD-PK Document 2 Filed 04/04/19 Page 2 of 6 PageID #: 32
Case 1:19-cv-01947-RJD-PK Document 2 Filed 04/04/19 Page 3 of 6 PageID #: 33




                                                           19cv1947




                                             Douglas C. Palmer


    4/4/2019                                   /s/Priscilla Bowens
Case 1:19-cv-01947-RJD-PK Document 2 Filed 04/04/19 Page 4 of 6 PageID #: 34
Case 1:19-cv-01947-RJD-PK Document 2 Filed 04/04/19 Page 5 of 6 PageID #: 35




                                                            19cv1947




                                             Douglas C. Palmer


   4/4/2019                                  /s/Priscilla Bowens
Case 1:19-cv-01947-RJD-PK Document 2 Filed 04/04/19 Page 6 of 6 PageID #: 36
